Citation Nr: 0621277	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  97-32 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in which the RO granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
evaluation effective January 22, 1997.  The appellant, who 
had active service from June 1967 to April 1970, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The Board remanded the case for further development in June 
2003.  Subsequent to the completion of this development, the 
appellant's disability rating was increased to 30 percent 
effective January 22, 1997. See December 2003 letter from the 
RO to the appellant; July 2003 Supplemental Statement of the 
Case.  In light of the June 2003 increased rating, the Board 
has given consideration to the question of whether "staged 
ratings," as addressed by the Court in Fenderson v. West, 
would be appropriate in this case. Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as the assigned 30 evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for post-traumatic stress 
disorder, there is no basis for staged ratings with respect 
to this claim.  The case was again remanded by the Board for 
additional development in November 2004.  After this 
development was completed, the case was returned to the Board 
for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's post-traumatic stress disorder is 
manifested by a mild to moderately depressed mood, mild 
anxiety, anger problems, nightmares, sleep problems, 
flashbacks, hyperexcitability, short term memory problems and 
employment difficulties.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for post-traumatic tress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Service connection for PTSD was granted in May 1997, prior to 
the enactment of the Veterans Claims Assistance Act.  
However, a letter dated in June 2003 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The June 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the June 2003 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional Supplemental Statements of the Case were provided 
to the appellant in July 2003 and February 2006. 

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant underwent three VA 
examinations in February 1997, September 2002 and October 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95.  The examination reports of 
record are thorough and supported by VA outpatient treatment 
records.  Therefore, they are adequate upon which to base a 
decision.     
 
As there is no indication that any failure on the pat of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that at the time the RO 
recertified the appellant's case to the Board, it also 
provided the appellant with an explanation of disability 
ratings and effective dates. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the RO assigned the 
30 percent disability rating at issue here for the 
appellant's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed. Id. 

B.  Law & Analysis 

The appellant has currently been assigned a 30 percent 
disability rating for his PTSD under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2005).  He contends 
that his PTSD is more disabling than currently evaluated in 
his appeal for an increased rating in light of his 
depression, anger control problems and manic depression with 
homicidal tendencies. See August 1997 notice of disagreement.  
As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim; and as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Finally, a 100 percent disability 
rating is warranted upon a showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In this case, the appellant has been assigned past and 
present GAF scores of 55, 60 to 65 and 65 to 70. September 
1996 VA medical records; September 2002 VA examination 
report; October 2005 VA examination report.  The Board 
observes that GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., friends, conflicts 
with peers or co-workers).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood or mild 
insomnia) or some difficulty in social or occupational 
functioning but generally finds the person to be functioning 
pretty well and having some meaningful interpersonal 
relationships.

A review of the evidence of record reveals that the 
appellant's disability falls within the 30 percent disability 
rating.  VA medical records dated from January 1991 to May 
2001, in conjunction with VA examination reports dated in 
February 1997, September 2002 and October 2005, show that the 
appellant has experienced such symptoms as depressed mood 
(January 2001 VA medical records; October 2005 examination 
report), anxiety (January 1998 and January 2001 VA medical 
records), being "somewhat guarded" (January 1998 VA medical 
records), insomnia (February 1997 examination report, p. 4), 
and nightmares between two to four times a month (February 
1997 examination report, p. 3; September 2002 examination 
report; October 2005 examination report, p. 1).  In the past, 
the appellant's nightmares were reported to be more frequent. 
See February 1997 VA medical records ("nightmares or bad 
dreams 2 x 3 times a week"); November 1997 statement from 
the appellant's spouse.  

In addition, the appellant has reported experiencing 
flashbacks and startling easily. September 2001 statement; 
October 2005 examination report, p. 1.  He has been found to 
experience hyperexcitability as well; and has reported 
experiencing short term memory problems. February 1997 
examination report, p. 4; October 2005 examination report, p. 
1.  Lastly, the Board observes that the appellant has been 
diagnosed in the past with having either manic-depressive or 
major-depressive disorder. See November 1996, February 1997 
and May 1997 VA medical records.  

Although the appellant does not meet all of the specific 
sample rating criteria listed for 30 percent disability 
rating under Diagnostic Code 9411, such is not necessary for 
a 30 percent rating to be assigned.  A review of the 
appellant's overall symptomatology listed above convinces 
that Board that a 30 percent rating is appropriate in this 
case.  Therefore, the next question that must be addressed is 
whether the appellant is entitled to the next higher 
schedular evaluation for PTSD (50 percent).  
As noted above, a 50 percent disability rating requires a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  In this case, the appellant does not meet 
most of the sample rating criteria listed for a 50 percent 
disability rating.  In addition, his overall symptomatology 
does not rise to the level of illustrating occupational and 
social impairment with reduced reliability and productivity 
as a result of his PTSD.  As such, a 50 percent disability 
rating is not warranted at this time. 

In this regard, the Board observes that the appellant's 
mental status examinations and medical records have 
consistently revealed the appellant to be alert, oriented and 
cooperative. February 1997 examination report, p. 4; October 
1997 VA medical records; September 2002 examination report.  
His speech has been reported as logical and goal directed, 
with a rate and flow that was normal. October 2005 
examination report, p. 1; February 1997 examination report, 
p. 4. (The appellant's speech was noted to be fluent, 
pleasant and cooperative with normal psychomotor activity).  
There is no indication in the record that the appellant has 
experienced any difficulty in understanding complex commands; 
and while he has reported experiencing some problems with 
short term memory, the appellant indicated that his long term 
memory was fine. October 2005 examination report, p. 1; 
February 1997 examination report, p. 4 (The appellant's 
memory has been noted to be fair).  

The appellant has been found not to have signs of psychotic 
thinking, any impairment of thought processes or 
communication, and has denied delusions and hallucinations. 
VA medical records dated in September 1997, October 1997 and 
January 1998; October 2005 examination report, p. 1.  In 
addition, he has reported that he does not experience 
problems with impulse control; and has also denied any 
ritualistic or compulsive behavior that interferes with his 
routine activities. October 2005 examination report, p. 1.  
As of his most recent VA examination, the appellant was found 
not to show signs of demoralization or hypervigilance. 
October 2005 examination report, pgs. 1-2.  In addition, the 
appellant has consistently denied experiencing suicidal 
ideation. February 1997 examination report, p. 4; October 
2005 examination report, p. 1.  While he has reported 
experiencing panic attacks, no such symptomatology is 
contained in his medical records. September 2001 statement.  

The record also indicates that the appellant was hospitalized 
for mental health reasons in 1991 and 1996, both following 
the deaths of close relatives including the appellant's son 
and mother.  See January 1991 VA medical records; September 
1996 VA medical records; September 2002 examination report, 
p. 1 

In regards to activities, the appellant has reported that he 
enjoys reading and fishing, as well as making models. October 
2005 examination report, p. 1; September 1996 VA medical 
records; November 1996 VA medical records.  He socializes 
with others and has reported having a good relationship with 
his family. October 2005 examination report, p. 1; September 
1997 VA medical records ("He continues to have good 
relationships with his family and reports that he is having 
no problem with anger or arguing within the family").  The 
appellant has been married twice.  His first marriage lasted 
21 years; and his current marriage to his second wife has 
lasted for over 13 years. January 1998 VA medical records; 
October 2005 examination report, p. 1.  This evidence, 
indicative of the appellant's ability to establish and 
maintain social relationships, supports the finding that a 30 
percent disability rating more nearly approximates his PTSD 
symptomatology.  

The Board acknowledges that some of the appellant's 
symptomatology arguably falls within the rating criteria to 
be considered for a 50 percent disability rating, (i.e., 
depressed affect, some degree of short (but not long) term 
memory loss, disturbances of motivation and mood, difficulty 
in establishing and maintaining effective work 
relationships).  However, these are only four criteria among 
many listed and unlisted criteria to be considered; and at 
least two of the four criteria were considered in granting 
the appellant a 30 percent disability rating.  The Board is 
also aware that the appellant has exhibited homicidal 
tendencies/homicidal thoughts on two occasions in the past. 
February 1994 and September 1996 VA medical records.  
However, numerous medical records in the claims file reflect 
that the appellant has not had homicidal thoughts or 
ideations since 1996. September 1996 VA medical records 
("Denies suicidal or homicidal thoughts"); February 1997 VA 
examination report, p. 4 ("He denied any feelings of 
[h]opelessness, suicidal or homicidal ideations at this 
time"); October 1997 VA medical records ("No suicidal or 
homicidal thoughts"); January 2001 VA medical records ("No 
suicidal or homicidal thoughts"); October 2005 examination 
report, p. 1.  

In addition, the Board observes that the appellant's major 
symptoms at this time appear to be anger manifested by verbal 
expressions of displeasure and impatience, as well as 
employment difficulties.  While the appellant has problems 
managing stress and frustration, his medical records report 
that he recognizes those difficulties and has explored 
options for managing those feelings in stressful situations. 
May 2001 VA medical records.  In regards to employment 
problems, the appellant reported that he had difficulty 
maintaining employment because of his PTSD. September 2001 
statement from the appellant; November 1997 statement from 
the appellant's wife.  His medical records reflect his 
longest held job post-service lasted ten years; and that he 
subsequently maintained employment through numerous short 
term positions until approximately 2003 when he was injured 
on the job. January 1998 VA medical records; October 2005 
examination report, p. 1.  Since his work-related accident, 
the appellant has not been employed; however, his 
unemployment appears to be due to a combination of several 
medical problems and anger difficulties associated with his 
PTSD. October 2005 examination report, p. 1.  Therefore, in 
regards to his schedular rating for PTSD, the Board continues 
to find that a 30 percent disability rating is most 
appropriate in light of the appellant's overall 
symptomatology and the fact that a 30 percent rating takes 
into consideration the appellant's occupational difficulties.  

Thus, after reviewing the overall symptomatology experienced 
by the appellant, the Board is of the opinion that the 
symptomatology is reflective of a 30 percent disability 
rating.  This conclusion is supported not only by the overall 
medical evidence of record that is indicative of a mild to 
moderate level of psychological impairment; but is also 
supported by the appellant's overall GAF scores. September 
1996 VA medical records; September 2002 VA examination 
report; October 2005 VA examination report.  October 2005 
examination report, p. 2.  In addition, the Board relies upon 
statements made by the appellant's most recent VA examiner, 
who opined that the appellant's PTSD symptoms appear to be at 
a mild to moderate level of impairment; and that the 
appellant seems to be doing quite well in terms of his 
overall psychosocial functioning. October 2005 examination 
report, p. 1.  Therefore, based on a thorough review of the 
evidence of record, the Board is of the opinion that the 
appellant's disability rating of 30 percent more nearly 
approximates his current symptomatology.  Nonetheless, should 
the appellant's disability picture change in the future, he 
may submit additional evidence which may qualify him for the 
assignment of a higher schedular rating.  

Lastly, the Board has also considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his PTSD 
has necessitated frequent periods of hospitalization.  As for 
the question as to whether the appellant's PTSD has resulted 
in marked interference with his employability, the Board 
observes again for the record that the appellant's claim for 
a 100 percent total rating based upon his unemployability 
will be evaluated by the RO in the near future.  At this 
point, however, entitlement to an initial disability 
evaluation higher than 30 percent is not warranted and the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


